Citation Nr: 1719778	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on Active Duty Training (ACDUTRA) from January 1992 to May 1992 and on active duty from November 1992 to July 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In his February 2013 VA Form 9 (substantive appeal), the Veteran requested a hearing by videoconference before the Board.  A hearing was scheduled in March 2017, but the Veteran did not appear for the hearing and did not submit a request for postponement.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704(d), (e) (2016). 


FINDINGS OF FACT

1. The Veteran's left shoulder disability was not incurred in or otherwise related to his time in service, including to an injury therein.

2. The Veteran's neck disability was not incurred in or otherwise related to his time in service, including to an injury therein.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2. The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background 

Summarizing the facts for the two claims, the Board notes that STRs dated January 1993 show that the Veteran fell during advanced individual training (AIT) and dislocated his shoulder.  After that accident, records show that the Veteran had continual complaints of back pain.  January 1993 radiological reports show evidence of "curvature of the spine."  There were no other left shoulder complaints in service.  

STRs also show that in August 1993, the Veteran reported pain in the upper part of his neck.  The medic assessed a mild muscle strain in the medial lower aspect of the neck.  There are no other complaints of neck pain in service.  His separation examination showed normal upper extremities and musculoskeletal system.  At separation, the Veteran reported no broken bones, no painful or "trick" shoulder, and no recurrent back pain. 

VA treatment records show treatment for and diagnosis of neck strain beginning in April 2009.  The Veteran reported left shoulder pain beginning in March 2010.  In April 2010, the Veteran reported that he had no previous treatment for his left shoulder, but that he had been having left shoulder pain since 1993.  VA radiological reports from March 2010 showed a likely impingement of "the supraspinatus muscle and possibly tendon."  The physician noted that there may have been prior trauma, but overall noted "mild hypertrophic changes of the acromium also seen without fracture, dislocation, or osteopenia." 

On July 2010 VA shoulder examination, the Veteran reported that he injured his left shoulder during AIT and began having middle back pain and spasms at that time.  He reported that he did not seek any treatment until 2010 for deep sharp pain in the left shoulder.  The examiner noted that the shoulder "sits higher than the right shoulder, and the posterior trapezius appears edematous" and that the Veteran holds the entire arm bent at the elbow of his body.  For range of motion testing, the examiner tried to do passive range of motion by straightening out his arm at the elbow, but the examiner noted "he put up much resistance."  Range of motion testing was not completed as the Veteran was unable to complete any range of motion on either side.  The examiner referenced the March 2010 radiological reports discussed above and noted that they reflected impingement. 

The examiner opined that the disabilities of the left shoulder were less likely as not caused by or a result of the noted shoulder dislocation in service.  The examiner noted that while there had been a previous left shoulder dislocation in 1993, there were no other complaints after that period in service of left shoulder difficulties.  The examiner noted that the Veteran had recently sought treatment for the left shoulder in 2010, seventeen years after the in-service injury.  He concluded that it was highly unlikely that treatment in 2010 reverted back to the 1993 dislocation.  He explained that the fact that the Veteran would not or could not attempt range of motion could indicate a tear of the rotator cuff, rather than dislocation.

On October 2010 VA neck examination, the Veteran reported that his neck pain began in 1993 when he fell off a truck and that the pain had been serious in the most recent year and worse the last few months with history of an injury.  The examiner noted that the onset of pain was in 2010.  The examiner noted that the neck pain was actually at the base of the neck and left shoulder, with shoulder pain predominant.  The examiner opined that the neck condition was less likely as not caused by or a result of events in military service.  The examiner noted that the physical examination at separation was normal and that the history of the current neck condition began in 2010.  

Left Shoulder Disability Analysis 

While the Board notes that the Veteran experienced a left shoulder dislocation in service, as shown in STRs, and there is evidence that he has a current disability, the record does not show evidence that would allow the Board to find that the current left shoulder disability relates to events in service.  
The Veteran's separation examination showed normal upper extremities and no report of shoulder injury or symptoms.  

The July 2010 VA examiner provided the opinion that the current shoulder disability was not related to events in service, specifically the shoulder dislocation, because there had been a seventeen year gap in symptoms.  Additionally, the examiner explained that because the Veteran expressed pain when attempting to perform the range of motion tests, the likely disability was a rotator cuff tear and not a dislocation, a different injury than what was experienced in service.  The Board places great weight of probative value on this opinion as it considered the Veteran's in-service injury, his reported history, and the nature of his current disability versus that of his in-service injury.

While the Veteran is competent to report that his shoulder pain began in 1993 and continued to the present, he does not have medical expertise to opine that the medical cause for his current shoulder disability was his previous shoulder dislocation.  See Jandreau, 492 F.3d at 1372.  Therefore, the Board places no weight of probative value on his statements regarding etiology.

As such, the Board finds that a preponderance of the evidence is against a finding of a nexus between the Veteran's left shoulder disability and events in service.  Thus, there is no benefit of the doubt to resolve in the Veteran's favor and the claim must be denied.  

Neck Disability Analysis 

While the Board notes that the Veteran experienced a neck strain while he was in service and there is evidence that he has a current neck disability, the record does not show evidence that would allow the Board to find that the current neck disability relates to a service-related event.  As the examiner from the October 2010 VA examination noted, the Veteran had a normal neck evaluation at his separation examination and no reported neck symptoms.  The Board notes that beyond the one instance of neck strain in 1993, there are no other neck symptoms reported in service.  The Veteran reported that he had a painful back in service, but these were mostly complaints of his lower back and not his neck.  Moreover, he did not seek treatment for neck pain after service until April 2009, fourteen years after his discharge from service.  This weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

Additionally, while the Veteran has stated that his current neck symptoms began in 1993, he has also reported that his symptoms became more serious after an injury in 2009.  Moreover, he does not have medical expertise to report the medical cause for his disabilities.  See Jandreau, 492 F.3d at 1372.  Therefore, the Board places the greatest weight of probative value on the October 2010 VA opinion as it considered the Veteran's in-service symptoms, but concluded that the current disability symptoms began around 2010.  As such, the Board finds that a preponderance of the evidence is against a finding that there is a nexus between the Veteran's neck disability and events in service.  Therefore, there is no benefit of the doubt to resolve in the Veteran's favor, and the claim must be denied.  


ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a neck disability is denied. 




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


